Citation Nr: 0318479	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  97-32 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of exostosis of the dorsum of the left foot, 
currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for postoperative 
residuals of exostosis of the dorsum of the right foot, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Melinda K. Hart, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones




INTRODUCTION

The veteran served on active duty from December 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for an increased rating for his 
bilateral foot disability.  He responded with a timely Notice 
of Disagreement, and was sent a Statement of the Case.  He 
then filed a timely substantive appeal, perfecting his appeal 
of these issues.  

The veteran was originally granted a single 10 percent 
disability rating in December 1981 for his bilateral 
exostosis of the feet.  In December 1996, the veteran's 
representative, on behalf of the veteran, requested an 
increased rating for the disability which was denied.  The 
veteran's appeal of this denial was presented to the Board in 
July 2000, at which time it was remanded for additional 
development.  In a February 2001 rating decision, the veteran 
was granted a separate rating of 10 percent for each foot.  
These separate ratings were made effective from August 26, 
2000.  The claim has now been returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's postoperative residuals of his exostosis of 
the dorsum of the left foot are characterized by pain of the 
dorsum of the foot, mild degenerative joint disease, and 
osteophytes on the tarsometatarsal joint.  

3.  The veteran's postoperative residuals of his exostosis of 
the dorsum of the right foot are characterized by pain of the 
dorsum of the foot and mild degenerative joint disease.  


CONCLUSIONS OF LAW

1.  The criteria for an award in excess of 10 percent rating 
for postoperative residuals of the dorsum of the left foot 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.14, 4.71a, Diagnostic 
Codes 5279-5284 (2002).  

2.  The criteria for an award in excess of 10 percent rating 
for postoperative residuals of exostosis of the dorsum of the 
right foot are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.14, 4.71a, 
Diagnostic Codes 5279-5284 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the October 1997 
Statement of the Case, the various Supplemental Statements of 
the Case, and May 2003 RO letters to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that the VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical centers in Lake City, 
Tallahassee, and Gainesville, FL.  Because VA medical 
treatment has been reported by the veteran, these records 
were obtained.  Private medical records have been obtained 
from K.A.M., D.P.M., the McIntosh Clinic, Emory Hospital, and 
South Georgia Surgical Associates.  The veteran has not 
otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded recent VA medical examinations 
in conjunction with his claims; for these reasons, his 
appeals are ready to be considered on the merits.  

The veteran seeks increased ratings for his bilateral 
exostosis of the feet.  Disability evaluations are based upon 
the average impairment of earning capacity as contemplated by 
the schedule for rating disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2002).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2002).  

The veteran's bilateral exostosis of the feet has been rated 
as 10 percent disabling under Diagnostic Code 5279, for 
metatarsalgia, since October 1981.  Under this Code, a 10 
percent rating is the maximum available schedular rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5279 (2002).  Beginning 
with the RO's February 2001 rating decision, the veteran's 
bilateral foot disability has been rated under Diagnostic 
Code 5284, for other injuries to the foot, effective from 
August 26, 2000.  Under this Code, a 10 percent rating is 
assigned for moderate impairment of the foot, a 20 percent 
rating for moderately severe impairment, and a 30 percent 
rating is assigned for severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2002).  The veteran has been assigned 
separate 10 percent ratings for each foot.  

The veteran's increased rating claim was originally received 
in December 1996, and his feet were examined by a VA 
physician in February 1997.  The RO's assignment of separate 
ratings for residuals of exostosis of the left and of the 
right foot, under Diagnostic Code 5284, was made effective 
from August 26, 2000.

In February 1997, the veteran reported chronic pain in the 
dorsum and arches of both feet, mostly unrelieved by prior 
surgeries.  His most recent surgery was performed by the VA 
in September 1995.  On physical examination, the veteran was 
in no acute distress, and was able to walk in a normal 
fashion.  Well-healed scars, 2 inches in length, were noted 
over the dorsum of both feet.  He claimed tenderness on 
palpation of the dorsal and voler surfaces of the feet, but 
objective observation revealed no heat, redness, or swelling, 
and the color of the feet was normal.  He had 25º of plantar 
flexion of both feet, and 35º dorsiflexion of the left foot, 
and 25º dorsiflexion of the right foot.  He could deviate the 
right foot 35º medially and 35º externally, and he could 
deviate the left foot 25º medially and 28º externally.  X-
rays of the feet revealed a slight irregularity of the 
tarsometatarsal joint of the great toes of the left foot, but 
no acute bony changes.  X-rays of the right foot were within 
normal limits.  The final diagnosis was status post bilateral 
cheilectomy, with recurrent pain.  

These findings are essentially similar to those of the 
veteran's August 2000 VA medical examination.  In August 
2000, the veteran again reported chronic pain over the dorsum 
of both feet.  He used a cane to assist ambulation.  No 
recent surgeries or hospitalizations were reported.  
Objective examination revealed healed surgical scars over the 
dorsum of both feet, with tenderness of the underlying scar 
tissue bilaterally.  The left foot had a palpable osteophyte 
at the metatarsal phalangeal joint.  Tinel's sign was 
positive bilaterally over the scar tissue of both feet, but 
his feet were otherwise neurovascularly intact.  He had 30º 
of plantar flexion of both feet, and 10º dorsiflexion of the 
left foot, and 10º dorsiflexion of the right foot.  Weakness 
with plantar flexion and dorsiflexion was noted.  X-rays of 
both feet revealed mild degenerative joint disease of the 
metatarsal phalangeal joints bilaterally, with small 
osteophytes visible on the left foot.  

The preponderance of the evidence is against a finding of 
moderately severe impairment of the feet, as would warrant a 
20 percent rating under Diagnostic Code 5284.  As was noted 
above, VA examination in February 1997 revealed no heat, 
redness, or swelling of the feet, and the color of his feet 
was normal.  Slight irregularities of the tarsometatarsal 
joint of the left foot were noted on X-ray, but no 
abnormalities of the right foot were observed.  The veteran 
again reported bilateral foot pain on examination in August 
2000, but his feet were neurovascularly normal.  Degenerative 
joint disease was noted with X-ray, but this was 
characterized as mild.  He sought VA outpatient treatment for 
his feet in 1995-97, but no more recent outpatient treatment 
was of record.  The veteran was seen by a private podiatrist, 
Dr. K.A.M., in August 1996, at which time osteoarthritis, 
status post multiple foot surgeries of the bilateral feet was 
diagnosed; however, the veteran did not return for any 
additional treatment.  No other private treatment of the 
veteran's feet has been reported.  Overall, a moderately 
severe level of impairment is not established by the evidence 
of record.  

The Board has also considered other diagnostic criteria for 
disabilities of the feet; however, the medical evidence does 
not suggest evaluation of the veteran's disability under a 
different Diagnostic Code is warranted.  The medical record 
does not establish pes planus, pes cavus, or malunion or 
nonunion of the tarsal or metatarsal bones, or disability 
similar thereto, as would warrant evaluation under other 
criteria for foot disabilities.  See 38 C.F.R. §§ 4.20, 
4.71a, Diagnostic Codes 5276-5284 (2000).  

The Board is also aware that separate disability evaluations 
are available for scars that are poorly nourished, with 
repeated ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function..  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) 
(holding that when a law or regulation changes after a claim 
has been filed but before the administrative appeal process 
has been concluded, VA must apply the regulatory version that 
is more favorable to the veteran); 67 Fed. Reg. 49,590 (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, 7805) (July 31, 2002) (the amended rating 
criteria for scars, effective from August 30, 2002).  In this 
case, the appellant has surgical scars on both feet.  
Examination and treatment reports have consistently noted 
that the scars are well healed.  Tenderness of the feet was 
noted on examination in August 2000, but this tenderness was 
attributed to his underlying scar tissue, and this impairment 
has already been considered within Diagnostic Code 5284.  The 
VA may not award separate ratings for the same disability.  
38 C.F.R. § 4.14 (2002).  Overall, no specific impairment has 
been directly attributed to the veteran's scars.  
Accordingly, the preponderance of the evidence is against a 
separate disability rating for the scars on soles of the 
appellant's feet.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's bilateral foot disability has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself, as the veteran continues to maintain full time 
employment.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

Because the preponderance of the evidence is against an award 
of an increased rating for disability of either foot, the 
benefit of the doubt doctrine is not applicable, and the 
veteran's appeal is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A disability rating in excess of 10 percent for each disorder 
is denied for postoperative residuals of exostosis of the 
dorsum of the dorsum of the left foot and for residuals of 
exostosis of the dorsum of the right foot  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

